Citation Nr: 0203649	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  99-19 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana which found that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for a lumbar spine 
disorder.  A hearing before the undersigned member of the 
Board at the RO (i.e. a travel board hearing) was held in 
January 2002.


FINDINGS OF FACT

1. In a July 1995 rating decision, the RO denied the 
appellant's application to reopen his claim for service 
connection for a lumbar spine disorder.  The appellant did 
not file an appeal, and, under the law, that decision 
became final.

2. The evidence introduced into the record since the July 
1995 final decision is not new and material, and the 
appellant's claim is not reopened.


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
not new and material, and the appellant's claim of 
entitlement to service connection for a lumbar spine disorder 
is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 and 
Supp. 2001); 38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 
2001); 38 C.F.R. §   3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, the Board notes that during the pendency of the 
appeal Veterans' Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This liberalizing law is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Regulations implementing the VCAA are now published 
at 66 Fed. Reg. 45620, 45630-32 (Aug. 29, 2001) to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran and his representative 
were provided with a copy of the appealed December 1998 
rating action, as well as rating decisions dated March 1999 
and June 1999, and were provided a Statement of the Case 
dated August 1999.  In addition, previous RO decisions were 
rendered on this issue in July 1995, June 1958, March 1957, 
June 1956, and October 1953, and a previous Board decision 
was issued in November 1957.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran. Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and assist 
the veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

The veteran's application for service connection for a back 
disorder was denied several times in the 1950s, as noted 
above, and by a November 1957 Board decision.  That Board 
decision found that while evidence had been submitted to the 
effect that the veteran injured his back while on military 
duty, the veteran's service medical records did not show 
treatment for or diagnosis of a back condition, and there 
were no complaints or findings of a back disorder recorded on 
examination made prior to discharge.  The evidence of record 
indicates that the veteran's back disability was due to an 
industrial accident he suffered on December 19, 1953, several 
years after leaving active duty.

In a July 1995 decision, the RO found that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for a back disorder.  
The RO denied the veteran's claim because it found that the 
newly submitted evidence was duplicative and cumulative of 
evidence already received.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 
§ 3.156(a) (2001).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2001); see Evans 
v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision dated July 1995.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

It should be noted that, recently, new regulations were 
passed concerning the definition of new and material 
evidence.  However, these regulations are applicable only to 
claims filed after August 29, 2001, and thus, the Board will 
only consider the old regulations in rendering its decision.  
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.156(a)(2002)).

The new evidence submitted consists of VA treatment records 
and the veteran's hearing testimony.

Many of the newly submitted records deal with treatment the 
veteran received for disabilities other than his back 
disability. 

The report of X-rays of the chest and abdomen dated May 1997 
noted extensive degenerative bony spurring around the 
anterior and right lateral margins of the mid and upper 
thoracic vertebrae, and mild to moderately extensive 
degenerative spurring around the margins of the lumbar 
vertebrae.

An MRI of the veteran's spine was conducted in December 1997.  
The report of that procedure indicates that the alignment of 
the lumbar spine was within normal limits.  Reactive end 
plate changes were noted at L4/L5 and L5/S1.  Otherwise, the 
marrow signal was normal.  The conus medullaris was 
unremarkable.  The levels of T11/T12 and T12/L1 appeared 
within normal limits.  At L1/L2, there was a very mild 
posterior disk bulge.  There was no central stenosis at this 
level.  At L3/L4, a mild diffuse posterior disk bulge was 
noted.  There was a right greater than left neural foraminal 
narrowing, mostly secondary to moderate to severe facet 
hypertrophy.  There was also mild central stenosis at this 
level related to facet and ligamentum flavum hypertrophy.  At 
L4/L5 and L5/S1, there was a posterior fusion which appeared 
solid.  There was disk space narrowing at L4/L5 and nearly 
disk space obliteration at L5/S1.  No impingement of neural 
structures was seen.  The examiner's impression was of neural 
foraminal narrowing at L3/L4 secondary to facet hypertrophy, 
mild central stenosis at L3/L4 related to facet hypertrophy, 
mild facet hypertrophy at L2/L3, posterior fusion at L4/L5 
and L5/S1 which appeared solid, milder posterior diffuse disk 
bulge at T12/L1, L2/L3, and L3/L4, disk space narrowing at 
L4/L5, and near disk space obliteration at L5/S1.

Outpatient treatment reports indicate that the veteran 
occasionally complained of low back pain from May 1997 to 
April 1998.

The veteran received a hearing before the undersigned member 
of the Board in January 2002.  The veteran explained that he 
hurt his back while in service, slipping on a puddle of oil 
on the floor.  The veteran indicated that he did not receive 
treatment for this injury until he returned to the Canal Zone 
31 days later.  The veteran reported that when he was 
discharged from the Army in January 1946, he did complain 
about his back, but he indicated that he was told that his 
discharge would be delayed if he required treatment for it.  
The veteran reported that he was first seen solely for his 
back condition in 1947 or 1948, at which time he was 
hospitalized for his back for approximately 90 days.  The 
veteran said his treatment at that time consisted of bed 
rest.  The veteran indicated that in 1953 he had a reinjury 
of the same injury, which resulted in surgery on his back.  
The veteran reported that his back has been bothering him on 
a routine basis since that time.  The veteran indicated that 
he had trouble in obtaining employment due to his back.  Upon 
questioning, the veteran indicated that he did not have any 
new and material evidence to submit in the case, other than 
his testimony.  The veteran indicated that a doctor, now 
deceased, had told him that his back was related to service.  
The veteran indicated that he does not currently receive any 
treatment for his back.  The veteran recounted the accident 
he had in 1953 when he reported he reinjured his back.

The Board finds that new and material evidence has not been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for a back disorder.  In 
this regard, the Board notes that the recently submitted 
evidence shows only that the veteran has continued to receive 
treatment for his back disability.  The veteran's claim has 
been denied before not because there was no evidence that the 
veteran suffered from a back disability, but because the 
preponderance of the evidence submitted previously was found 
to show that the veteran's back disability was related to an 
injury he incurred on the job on December 19, 1953, not due 
to any injury in service.  In this regard, it was previously 
noted in a Board decision of November 1957 that while 
evidence had been submitted to the effect that the veteran 
injured his back while on military duty, the veteran's 
service medical records did not show treatment for or 
diagnosis of a back condition, and there were no complaints 
or findings of a back disorder recorded on examination made 
prior to discharge.

While the records of treatment for a back disability are 
"new," in the sense that they were not previously considered, 
when presented alone, or along with evidence previously 
submitted, they are not so significant that they must be 
considered to fairly decide the merits of this claim.  38 
C.F.R. § 3.156 (a) (2001).

Again, further records indicating nothing more than continued 
treatment for a back disability are not relevant to any 
disputed issue in this case.  None of the previous RO 
decisions or the previous Board decision dispute that the 
veteran has a back disability; the dispute is as to whether 
the veteran's back disability is due to service, or due to 
injury after service; and the veteran has simply submitted no 
evidence subsequent to the Board decision dated November 1957 
which would be probative as to this issue.

Finally, the Board points out that any lay statements made by 
the veteran to the effect that he suffers from a back 
disability as a result of his service are not sufficient to 
reopen a claim under 38 U.S.C.A. § 5108 (West 1991).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).
  
The Board notes that the veteran, in his substantive appeal 
received September 1999, indicated that he felt that 
affidavits submitted by him from several persons who served 
with him were not considered when a decision on his claim was 
rendered.  The Board points out that those records were 
considered at the time they were submitted, as they are 
specifically noted in the Board decision dated November 7, 
1957, however, they were not considered sufficient evidence 
at that time to overcome the lack of service medical records 
and the information regarding the veteran's December 19, 1953 
accident.

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the RO's July 1995 decision 
is not new and material for the purpose of reopening the 
claim. 

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a lumbar spine disorder is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

